Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s arguments filed on 04/28/2022 have been fully considered, and are persuasive. Therefore, claims 21-40 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A controller for magnetically generating rotational motion in a remote device, comprising: a flux reference point equidistant from the first drive magnet and the second driver magnet; and a drive system for synchronous rotation of the first and second driver magnets about the first and second rotational axes; wherein at least one of the first and second central magnetic axes is oriented at a rotational offset relative to the flux reference point as recited in claim 21.
A method for magnetically generating rotational motion in a remote device, comprising: providing a controller having: first and second magnets which collectively generate a three dimensional flux field surrounding the magnets, each of the first and second magnets rotatable about respective first and second rotational axes; and a control circuit, a control device, a control unit, or a control mechanism for adjusting at least one of the relative rotational orientation of at least one of the first and second magnets to the other of the first and second magnet and a gap between the first and second magnets; and adjusting at least one of the relative rotational orientation of at least one of the first and second magnets to the other of the first and second magnet and the gap between the first and second magnets as recited in claim 29.
A controller for magnetically generating rotational motion in a remote device, comprising: a third driver magnet having a third diameter different from the first and second diameters of the first and second driver magnets; and a drive system for synchronous rotation of the first and second driver magnets about the first and second rotational axes; wherein the first and second magnets rotate with an angular offset of the first and second central magnetic axes relative to each other as recited in claim 37.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836